Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12 July 2022 has been entered. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6, 9, 11, and 13-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a mental process of managing data that specifies an organizational structure of computing devices using primary and secondary chains without significantly more. 
Independent claim 1 recites storing a primary chain specifying an organizational structure of computing devices and a secondary chain for registering data with a first portion of the computing devices, wherein the secondary chain has a property that the portion is less than all of the plurality of computing devices and includes at least one key providing access to a portion of data corresponding to data associated with the first portion. Claim 1 also recites a data register that monitors sizes of each of the portions of computing devices and, based on those sizes, reorganizes the structure to meet a criteria by modifying the second chain, wherein reorganizing the structure comprises modifying at least two different secondary chains associated with the modified portions of computing devices. This is a mental process because a human equipped with a generic computer is capable of monitoring the size of data chains and reorganizing the data stored in those data chains in response to a determination that a threshold has not been met. 
This judicial exception is not integrated into a practical application because the claim appears to be a mental process. Maintaining data, monitoring the size of groups of data, and modifying an element of data in response to the monitored size are all capable of being done by a person with pen and paper or a generic machine. There does not appear to be a practical application because the claimed monitoring of data merely results in a change to a different element of data. This does not appear to improve the function of a computer or integrate the mental process into a specific machine. Additionally, the at least one key is never functionally used to respond to a request to provide access information. As such, the subject matter of independent claim 1 does not appear to be integrated into a practical application.
 The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The hardware elements of the claim, notably the computing device and the persistent storage, are recited as generic computing components. The primary and secondary claims appear to simply be data structures for storing data. None of the claimed elements, in whole or in part, appear to improve the functioning of a computer or require the use of a specific machine. As such, the claimed subject matter does not appear to be significantly more than the judicial exception. 
Dependent claims 2-6, 9, 11, and 13-16 merely provide additional steps to modifying data structures or include additional limits and determinations for the specific data. These additional limitations do not appear to integrate the claimed subject matter into a practical application or be significantly more than the judicial exception. 

Claims 17-20 rejected under 35 U.S.C. 101 because the claimed invention is directed to a mental process of monitoring data structures. The independent claims recite monitoring a size of portions of data structures specified by an organizational structure, making a determination that the structure does not meet at least one criteria, and reorganizing the data structure and a secondary chain based on the determination without significantly more, wherein the secondary chain comprises at least one key providing access information for a portion of data, and wherein reorganizing the structure comprises modifying at least two different secondary chains associated with the modified portions of computing devices. 
This judicial exception is not integrated into a practical application because the claims are simply monitoring data. Maintaining data, monitoring the size of groups of data, and modifying an element of data in response to the monitored size are all capable of being done by a person with pen and paper. There does not appear to be a practical application because the claimed monitoring of data merely results in a change to a different element of data. This does not appear to improve the function of a computer or integrate the mental process into a specific machine. Additionally, the at least one key is never functionally used to respond to a request to provide access information. As such, the subject matter of independent claim 1 does not appear to be integrated into a practical application.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the hardware elements of the claims, notably the computer processor and non-transitory computer readable medium of claim 19, are recited as generic computing components. The primary and secondary claims appear to simply be data structures for storing data. None of the claimed elements, in whole or in part, appear to improve the functioning of a computer or require the use of a specific machine. As such, the claimed subject matter does not appear to be significantly more than the judicial exception. 
Dependent claims 18 and 20 merely provide additional steps to modifying data structures and include additional limits and determinations for the specific data. These additional limitations do not appear to integrate the claimed subject matter into a practical application or be significantly more than the judicial exception. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9, 11, and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over van de Ruit et al. (US Pre-Grant Publication 2019/0190719) in view of Woolley et al. (US Patent 5,774,876), further in view of Ding et al. (US Pre-Grant Publication 2020/0295949), further in view of Lin (US Patent 10,795,857). 

As to claim 1, van de Ruit teaches a computing device of a data register, comprising:
persistent storage (see paragraph [0016]) for storing: 
an instance of a primary chain that specifies an organizational structure of a plurality of computing devices organized into a plurality of portions of computing devices (see paragraphs [0011]-[0014]. A primary blockchain records events that occur on secondary blockchains. Also see paragraphs [0096]-[0097], which describe maintaining a primary chain. The primary blockchain contains identifiers of secondary blockchains, see paragraph [0118]), and 
wherein the plurality of computing devices is separate from the computing device of the data register and the persistent storage (see paragraphs [0096]-[0097] and Figure 1a. The secondary devices are each separate from other devices), and
wherein a total amount of the plurality of computing devices is not constant and dynamically changes (see paragraph [0133]. The number of secondary blockchain devices may be extended as needed); 
a secondary chain for registering data with a first portion of the plurality of portions of computing devices that is less than all of the plurality of computing devices (see paragraphs [0011]-[0014]. The secondary blockchain registers data that occurs on the secondary devices. Also see paragraph [0098] which describes maintaining a secondary chain and [0114] for executing actions on a secondary blockchain that are recorded on a primary blockchain. As noted in paragraphs [0096]-[0098], the secondary chains are associated with secondary devices, which is less than all of the plurality of computing devices including the primary and secondary devices. Also see paragraph [0119], which show how a secondary blockchain creates a smart contract on a primary blockchain. The creation of the smart contract may “create a new blockchain.”). 
…
reorganize the organizational structure to meet … at least one criteria by, at least in part, modifying the plurality of portions of computing devices and modifying the primary and the secondary chains (see paragraph [0114] for modifying a secondary chain by executing actions on the secondary chain that reorganize the organizational structure by also writing on the primary chain. As noted in paragraphs [0097]-[0098], modifications to the secondary blockchain modify the primary blockchain. Modifications are handled by the blockchain management devices). 
van de Ruit does not clearly teach: 
a secondary chain that includes at least one key providing access to a portion of data corresponding to data associated with the first portion of the plurality of portions of computing devices;
a data register manager programmed to: 
monitor sizes of each of the plurality of portions of computing devices specified by the organizational structure; 
make a determination, based on the monitoring, that the organizational structure fails to meet at least one criteria; and 
in response to the determination:
reorganize the organizational structure to meet the at least one criteria when the amount of the plurality of computing devices changes by, at least in part, modifying the plurality of portions of computing devices and modifying the primary and the secondary chains to reflect the change in the plurality of portions of computing devices; and 
wherein each of the plurality of portions of computing devices is associated with a different secondary chain, and
wherein reorganizing the organizational structure to meet at least one criteria comprises modifying at least two different secondary chains associated with the modified plurality of portions of the computing devices. 
Woolley teaches: 
an organizational structure of a plurality of computing devices organized into a plurality of portions of computing devices (see 2:4-23 and 3:54-67. Tags are computing devices. Tags may be grouped into sets, see 3:54-67. The sizes of the sets are monitored); 
a data register manager programmed to: 
monitor sizes of each of the plurality of portions of computing devices specified by the organizational structure (see 3:54-67. The sizes of the sets are monitored); 
make a determination, based on the monitoring, that the organizational structure fails to meet at least one criteria (see 3:54-67. The sizes of the sets are monitored to compare to thresholds); and
in response to the determination: 
reorganize the organizational structure to meet the at least one criteria when the amount of the plurality of computing devices changes by, at least in part, modifying the plurality of portions of computing devices and modifying the primary and the secondary chains to reflect the change in the plurality of portions of computing devices (see 3:54-67. When the number of tags belonging to a set falls below a threshold, the set may be merged with another set which modifies chains of the devices. When the number of tags belonging to a set rises above a threshold, the sets are divided into subsets); 
wherein each of the plurality of portions of computing devices is associated with a different secondary chain (see 3:54-67. Each of the portions are different subsets or sets of groups, or chains, of devices). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified van de Ruit by Woolley because both references are directed towards storing and maintaining data from multiple devices. Woolley merely provides to administrators of van de Ruit the ability more accurately track and maintain sets of secondary chains. 
Ding teaches:
a secondary chain that includes at least one key providing access to a portion of data corresponding to data associated with the first portion of the plurality of portions of computing devices (see paragraph [0094]. Ding shows that a child chain (or secondary chain) may store a key providing access to a portion of the data on the chain);
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified van de Ruit by Ding because both references are directed towards storing and maintaining data of multiple chains. Ding merely adds additional security to the teachings of van de Ruit to ensure that transactions may only be accessed and written as intended. 
Lin teaches wherein reorganizing the organizational structure to meet at least one criteria comprises modifying at least two different secondary chains associated with the modified plurality of portions of the computing devices (see 6:57-7:18. When an a device determines that a blockchain complies with a branch condition, which is at least one criteria, Lin teaches to split the blockchain into at least two different secondary chains. Also see Figure 1a, in which a main blockchain (MC) has been split into three secondary chains. This splitting, or sharding, also splits the device nodes into corresponding groups for each secondary chain). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified van de Ruit by Lin because both references are directed towards storing and maintaining data of multiple chains. Lin merely adds additional considerations to van de Ruit on when to split blockchains to ensure that operations meet desired conditions. 

As to claim 2, van de Ruit as modified by Woolley teaches the computing device of claim 1, wherein reorganizing the organizational structure to meet the at least one criteria comprises: 
merging the first portion of the plurality of portions of computing devices and a second portion of the plurality of portions of computing devices (see Woolley 3:54-67). 

As to claim 3, van de Ruit as modified by Woolley teaches the computing device of claim 2, wherein merging the first portion of the plurality of portions of computing devices and the second portion of the plurality of portions of computing devices comprises: 
reassigning a set of computing devices assigned to the second portion of the plurality of portions of computing devices to the first portion of the plurality of portions of computing devices (see Woolley 3:54-67); and 
merging a secondary chain associated with the second portion of the plurality of portions of computing devices with the secondary chain associated with the first portion of the plurality of portions of computing devices (see Woolley 3:54-67 for merging two sets of data items. van de Ruit teaches to add actions to a chain, see paragraph [0114]).

As to claim 4, van de Ruit as modified by Woolley teaches the computing device of claim 1, wherein reorganizing the organizational structure to meet the at least one criteria comprises:
dividing the first portion of the plurality of portions of computing devices into two portions of the plurality of portions of computing devices (see Woolley 3:54-67).

As to claim 5, van de Ruit as modified by Woolley teaches the computing device of claim 4, wherein dividing the first portion of the plurality of portions of computing devices into two portions of the plurality of portions of computing devices comprises: 
reassigning a subset of a set of computing devices of the plurality of computing devices from the first portion of the plurality of portions of computing devices to a new portion of the two portions of the plurality of portions of computing devices (see Woolley 3:54-67); and 
generating a new secondary chain for the new portion of the two portions of the plurality of portions of computing devices based on the secondary chain associated with the first portion of the plurality of portions of computing devices (see van de Ruit for the creation of a new blockchain, paragraph [0119]).

As to claim 6, van de Ruit as modified by Woolley teaches the computing device of claim 1, wherein the organizational structure specifies logical divisions of the computing devices into the plurality of portions of computing devices (see Woolley 3:54-67).

As to claim 9, van de Ruit as modified teaches the computing device of claim 1, wherein the plurality of computing devices of each of the portions of the plurality of portions of computing devices store a respective secondary chain (see van de Ruit paragraphs [0098] and [0100]. The secondary blockchains are also stored on other devices).

As to claim 11, van de Ruit as modified teaches the computing device of claim 9, wherein each of the respective secondary chains store data registrations (see paragraphs [0011]-[0014] and [0098]).

As to claim 13, van de Ruit as modified by Woolley teaches the computing device of claim 1, wherein the size of each of the portions of the plurality of computing devices corresponds to a number of computing devices associated with each of the portions of the plurality of computing devices (see Woolley 3:54-67).

As to claim 14, van de Ruit as modified by Woolley teaches the computing device of claim 1, wherein the at least one criteria is a minimum size of each of the portions of the plurality of computing devices (see Woolley 3:54-67).

As to claim 15, van de Ruit as modified by Woolley teaches the computing device of claim 14, wherein the at least one criteria is a maximum size of each of the portions of the plurality of computing devices (see Woolley 3:54-67).

As to claim 16, van de Ruit as modified by Woolley teaches the computing device of claim 15, wherein the maximum size is at least double the minimum size (see Woolley 3:54-67). 
While Woolley does not give exact numbers to show that a maximum size is at least double a minimum size, such a relationship between size values would have been obvious in view of previous Federal Court decisions. 
In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) ("mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled." 531 F.2d at 1053, 189 USPQ at 148. Wooley teaches where both a minimum and a maximum set size may be established. Scaling up the maximum set size, such that it would be double the minimum set size, would not establish patentability of the claimed subject matter because the threshold sizes of Woolley are capable of being set. Because the threshold sizes are capable of being set, they are capable of being scaled up to a particular ratio. 
As noted in In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. The relative dimensions between the minimum and the maximum threshold size, such that the maximum is at least double the minimum, would not cause the claimed device to perform differently than Woolley, which has customizable maximum and minimum threshold and may be set to be any value. 
Additionally, In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) shows that claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. While Woolley does not show the exact claimed ratio between the maximum and minimum thresholds, it does show that a maximum and minimum are both required. To increase the maximum of Woolley such that it is at least double the minimum of Woolley is merely a duplication of parts (a number threshold) that does not produce a new or unexpected result. 
Thus, the device of claim 16 is obvious over the combination of van de Ruit and Woolley. 

Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Woolley et al. (US Patent 5,774,876), further in view of Ding et al. (US Pre-Grant Publication 2020/0295949), further in view of Lin (US Patent 10,795,857).

As to claim 17, Woolley teaches a method of operating a data register, comprising: 
monitoring sizes of each portion of a plurality of portions of computing devices of the data register specified by an organizational structure of a plurality of computing devices organized into a plurality of portions associated with the data register (see 2:4-23 and 3:54-67. Tags are computing devices. Tags may be grouped into sets, see 3:54-67. The sizes of the sets are monitored), 
wherein a total amount of the plurality of computing devices is not constant and dynamically changes (see 3:54-67. Tags may be added to groups. Thus, the number of tags increases and is not constant); 
making a determination, based on the monitoring, that the organizational structure fails to meet at least one criteria (see 3:54-67. The sizes of the sets are monitored. The system makes a determination when a threshold is reached); 
in response to the determination:
reorganizing the organizational structure to meet the at least one criteria when the amount of the plurality of computing devices changes by, at least in part, modifying the plurality of portions and modifying a primary and a secondary chain associated with a first portion of the plurality of portions of computing devices (see 3:54-67. When the number of tags belonging to a set falls below a threshold, the set may be merged with another set. When the number of tags belonging to a set rises above a threshold, the sets are divided into subsets. Also see 3:3-12. A set of tags includes neighboring tags, or a chain. These neighboring tags, or chain of tags, are modified), 
…
wherein each of the plurality of portions is associated with a different secondary chain (see 3:54-67. Each of the subsets, or chains of devices, is a separate portion). 
Woolley does not clearly teach: 
wherein the secondary chain comprises at least one key providing access information for a portion of data corresponding to the first portion of the plurality of portions of computing devices; and
wherein reorganizing the organizational structure to meet at least one criteria comprises modifying at least two different secondary chains associated with the modified plurality of portions of the computing devices. 
Ding teaches wherein the secondary chain comprises at least one key providing access information for a portion of data corresponding to the first portion of the plurality of portions of computing devices (see paragraph [0094]. Ding shows that a child chain (or secondary chain) may store a key providing access to a portion of the data on the chain);
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Woolley by Ding because both references are directed towards storing and maintaining data of multiple chains. Ding merely adds additional security to the teachings of Woolley to ensure that transactions may only be accessed and written as intended. 
Lin teaches: 
wherein each of the plurality of portions is associated with a different secondary chain (see 6:57-7:18 and Figure 1a); 
wherein reorganizing the organizational structure to meet at least one criteria comprises modifying at least two different secondary chains associated with the modified plurality of portions of the computing devices (see 6:57-7:18. When an a device determines that a blockchain complies with a branch condition, which is at least one criteria, Lin teaches to split the blockchain into at least two different secondary chains. Also see Figure 1a, in which a main blockchain (MC) has been split into three secondary chains. This splitting, or sharding, also splits the device nodes into corresponding groups for each secondary chain).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Woolley by Lin because both references are directed towards storing and maintaining data of devices. Lin merely adds additional considerations to Woolley on when to split groups of devices to ensure that operations meet desired conditions. 

As to claim 18, Woolley teaches method of claim 17, wherein reorganizing the organizational structure to meet the at least one criteria by, at least in part, modifying the secondary chain comprises: 
merging the first portion of the plurality of portions of computing devices and a second portion of the plurality of portions of computing devices (see 3:62-67. Sets of the computing devices are merged when the number of tags in a set falls below a threshold).

As to claim 19, see the rejection of claim 17. 
As to claim 20, see the rejection of claim 18.  

Response to Arguments
Applicant's arguments filed 12 July 2022 have been fully considered but they are not persuasive. 


	Applicant argues on page 10 that “Applicant respectfully asserts that no independent claim explicitly sets forth an abstract idea in such a manner [as the mathematical equation explicitly included in the claims at issue in Diamond v. Diehr].” 
Applicant continues, noting that “Applicant respectfully asserts that there is no such description of an abstract idea present in any independent claim [as set forth in the intermediated settlement in Alice Corp. v. CLS Bank without including the words intermediated or settlement].” 
Examiner notes that while the claims at issue may not include subject matter from Diamond v. Diehr or Alice Corp. v. CLS Bank, the claims may still be patent ineligible under 35 USC 101. 
To be ineligible under 35 USC 101 as an abstract idea, a set of claims at issue does not need to recite the inventive subject matter of a claim previously found to be ineligible by the court. Rather the test for 35 USC 101 is the test set out in MPEP 2106, as described by Applicant on pages 7-9 of Applicant’s response. The Examiner notes that, in view of this test, the current claims appear to be patent ineligible for the reasons set forth in the rejection above. 

Applicant argues on page 11 that “no portion of the claim setting forth such actions recites, describes, or otherwise sets forth any judicial exception, much less one that is merely something a person could do with a generic computer, as a plurality of computing devices that are separate from the computing device of the data storage are monitored and based on a change in the number of devices, first and second chains are modified so that the organizational structure of all the computing devices meets the at least one criteria.”
In response to this argument, Examiner notes that the independent claims are directed towards a mental process. The independent claims recite two data structures – a primary and a secondary chain – that each contain data. The secondary chain registers data with a portion of a plurality of portions of computing devices. The size of each of the plurality of chains is monitored. Based on the monitoring, when a threshold is not met, the organizational structure of the chains is modified. All of these steps are directed towards analyzing and modifying data structures. The claims are directed to a mental process because a human, with a generic computer, is capable of performing all of these steps – creating and storing data structures, monitoring the data structures, monitoring a number of computing devices, and reorganizing the data of the data structures when a threshold is met. A human possessing a generic computer is fully capable of monitoring and tracking a number of computing devices. 
Applicant adds that “even assuming arguendo that independent claim 1, as amended, involves, or is based on anything that a person could do with a generic computer, such an "abstract idea" is not recited in independent claim 1. As such, the analysis should end, and the independent claims should be considered patent eligible.”
The claims require a computer system to generate, monitor, and change data structures. A human equipped with a generic computer is capable of counting objects (such as computer devices in a group), determining whether the number of computer devices in the group is too large, and reorganizing the groups in response to the determination. As such, despite requiring the use of generic machines, the claims are still patent ineligible as being directed towards a mental process without substantially more. 


Applicant adds that “Moreover, assuming arguendo that the independent claims recite a judicial exception, and the Prong Two analysis was actually necessary, Applicant asserts that any such judicial exception is integrated into a practical application … Applicant respectfully asserts that, if the claims actually did explicitly recite a judicial exception (which they do not), they clearly integrate any such judicial exception into a practical application.”
Applicant continues, arguing that “As to amended independent claim 1, the concepts therein are integrated into a practical application of mapping data from a plurality of computing devices, with primary and secondary chains, which are dynamically modified based on at least one criteria and wherein the number of the computing devices dynamically changes. These actions are performed by a data register and avoid the need to restore entire file segments to perform the requested comparison and improve the likelihood that the data managed by the application is accurate data when devices join and leave the system.”
In response to this argument, it is noted that nothing in the independent claims discusses avoiding restoring entire file segments to perform any requested comparison, nor improving and/or considering a likelihood that the data managed by the application is accurate when devices join and leave the system. Nothing in the claims discusses devices leaving and joining a system. None of Applicant’s purported practical applications exist in the present claims. As such, Applicant’s argument that the claims contain one of these practical applications is unpersuasive. 

	Applicant argues that “Here, the Examiner has failed to consider any additional claim elements, either individually or as a whole. As such, similar to the Examiner's analysis (or lack thereof) of eligibility under Prong Two of Step 2A, the Examiner has failed to set forth a prima facie case of patent ineligibility by failing to perform a proper analysis under Step 2B. As such, the rejection should be withdrawn.” Applicant then states that Examiners should consider whether the claim “purport(s) to improve the functioning of the computer itself.”
It is noted that Applicant does not point out any additional elements beyond those that the Examiner already considered, nor describe how those additional elements, either individually or as a whole, amount to significantly more than the abstract idea. 

Applicant adds “Applicant asserts that the invention is directed to an improvement in the technical field of managing large amounts of data from a plurality of computing devices that change over time. By performing the invention, a system may avoid the need to restore entire file segments to perform the requested comparison and improve the likelihood that the data managed by the application is accurate data when devices join and leave the system.”
Examiner notes that nothing in the claims requires monitoring when devices join and leave the system. The claims also do not discuss the restoration of file segments or the likelihood of data being accurate. As such, any improvement resulting from such monitoring is moot until introduced into the claims. 

Applicant asserts that “Moreover, the aforementioned improvement is set forth in the independent claim, by way of a computing device of a data register that includes persistent storage and a data register manager, which modifies a primary and secondary chains as the size of a portion of a plurality of computing devices changes. As such, the claim represents an improvement to the functioning of computers and a technical field.”
As noted above, while modifying the primary and secondary changes in response to the size of a count of data objects does exist in the claims, nothing in the claims ties this to computers leaving or joining a system. It is simply a data transformation that occurs as a result of a test that is run against a count of data objects. 

Applicant argues that “van de Ruit does not disclose the primary and secondary chains are located on the same persistent storage; rather, the smart contracts which establish the secondary chains are located on a smart contract repository, which communicates with the primary blockchain device and the smart contract repository includes its own storage.” 
In response to this argument, it is noted that paragraph [0119] states that a secondary blockchain may send a smart contract to a primary block chain. The primary blockchain creates the smart contract on the primary blockchain, which may involve “creating a new blockchain.” Thus, “a new block chain” is created on the primary block chain.  

Applicant argues that van de Ruit “does not disclose a plurality of computing devices which changes dynamically.”
In response to this argument, it is noted that both van de Ruit and Woolley teach this limitation as set forth in the rejection above (see van de Ruit paragraph [0133]. The number of secondary blockchain devices may be extended as needed. Also see Woolley 3:54-67. Tags may be added to groups. Thus, the number of tags increases and is not constant). 

Applicant argues that “the memory structure which contains the lists of tags belonging to at least one set is stored within the first tag, not in the persistent storage of a computing device that is separate from the plurality of tags, as is now claimed by the independent claims. Further, it is not clear how the memory structure containing the lists of tags being modified would read on both a primary chain and a secondary chain, as only one structure (the memory structure) of Woolley is changed which then portions are modified.”
In response to this argument, it is noted that this limitation only appears in claim 1 and is taught by van de Ruit as described above. 
It is additionally noted that nothing in the independent claims 17 and 19 require that the first and second chains be stored in separate and distinct memory structures. 
Applicant’s arguments that Woolley does not disclose that at least two different secondary chains are modified when the number of devices changes is persuasive. A newly cited reference Lin has been used to teach this limitation, as described above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES D ADAMS whose telephone number is (571)272-3938. The examiner can normally be reached M-F, 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on 571-270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES D ADAMS/Primary Examiner, Art Unit 2152